Exhibit Third Quarter Report 2008 For the period ended September 30, 2008 DatedNovember 13, 2008 PreMD Inc. Toronto Stock Exchange: PMD PREMF.pk www.premdinc.com PreMD Third Quarter 2008 Report Management’s Discussion and Analysis of Financial Condition and Results of Operations This report contains forward-looking statements.Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties that could cause actual results or outcomes to differ materially from those described in such forward-looking statements.Investors should consider each of the following factors as well as other information in the Annual Report, the Annual Information Form and Form 20-F for the year ended December 31, 2007 in evaluating PreMD’s business and its prospects.These documents are available on SEDAR at www.sedar.com and/or on EDGAR at www.edgar-online.com. Unless otherwise noted, all dollars referenced herein are in Canadian dollars. Vision PreMD Inc. (“PreMD” or the “Company”) is a predictive medicine company dedicated to improving health outcomes with non- or minimally-invasive tools for the early detection of life-threatening diseases, particularly cardiovascular disease and cancer. Corporate Overview PreMD’s products are designed to identify those patients at risk for disease.With early detection, cardiovascular disease and cancer can be more effectively treated, or perhaps even prevented altogether.PreMD is developing easy-to-use, accurate and cost-effective tests designed for use right at the point-of-care, in the doctor’s office, at the pharmacy, for insurance testing, and, eventually, as a home use test. Our product development pipeline includes: Coronary Artery Disease Risk Assessment Technology: • PREVU* Point of Care (“POC”) Skin Cholesterol Test, which is cleared for sale in Canada, has a CE Mark for European countries and has limited clearance for sale in the U.S. (CLIA-exempt) • PREVU* LT Skin Cholesterol Test, (a lab-processed format), which is cleared for sale in Canada and has a CE-mark for Europe • PREVU* PT Skin Cholesterol Test, (a consumer or cosmeceutical format (in development)) Cancer Screening Tests (in development): • ColorectAlert™ • LungAlert™ • Breast cancer test Significant Accounting Policies The accompanying unaudited interim consolidated financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles consistently applied for interim financial information and follow the same accounting policies and methods used in the preparation of the most recent annual audited consolidated financial statements.The interim consolidated financial statements do not include all disclosures required for annual consolidated financial statements and should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the fiscal year ended December 31, 2007. 1 PreMD Third Quarter 2008 Report Management’s Discussion and Analysis of Financial Condition and Results of Operations Where appropriate, these interim consolidated financial statements include estimates based on management’s judgment. Changes in accounting policies Effective January 1, 2008, the Company adopted the Canadian Institute of Chartered Accountants’ [“CICA”] Handbook Section 1535, “Capital Disclosures”, Section 3862, “Financial Instruments - Disclosures, and Section 3863 Financial Instruments - Presentation”. These new Handbook Sections are effective for interim and annual financial statements for fiscal years beginning on or after October 1, 2007. Also, effective January 1, 2008, the Company adopted Section 3031, “Inventories” and Section 1400, “General Standards of Financial Statement Presentation”.These Handbook Sections are effective for interim and annual financial statements for fiscal years beginning on or after January 1, a) Capital disclosures and financial instruments - presentation and disclosure Section 1535 establishes guidelines for disclosure of both qualitative and quantitative information regarding a company’s objectives, policies and processes for managing capital.The new standard relates to disclosure only and did not impact the financial results of the Company.See note 8 of the interim consolidated financial statements. Sections 3862 and 3863 replace Section 3861, “Financial Instruments - Disclosure and Presentation”, revise and enhance the disclosure requirements, and carry forward unchanged its presentation requirements.These new sections place increased emphasis on disclosures about the nature and extent of risks arising from financial instruments and how the Company manages those risks.These new standards related to disclosure only and did not impact the financial results of the Company.See notes 3, 4 and 9 of the interim consolidated financial statements. b) Section 3031, which replaces Section 3030, requires inventories to be measured at the lower of cost and net realizable value and provides guidance on the determination of cost.The adoption of this standard had no impact on the current or previous operating results of the Company. Raw materials are valued at the lower of cost and replacement cost.Inventory of finished good is valued at the lower of cost and net realizable value, determined on a first-in, first-out basis.Net realizable value represents the estimated selling price for inventories less all estimated costs of completion and costs necessary to make the sale. c) Section 1400 was amended to include requirements for management to assess and disclose an entity’s ability to continue as a going concern.The Company has included information in note 1 as required. Except for as noted above, the accounting policies and methods followed in the preparation of these unaudited interim consolidated financial statements are the same as those used in the audited financial statements for the year ended December 31, 2007. 2 PreMD Third Quarter 2008 Report Management’s Discussion and Analysis of Financial Condition and Results of Operations As part of the Form 52-109 certification, the Chief Executive Officer and Chief Financial Officer must also certify that they are responsible for establishing and maintaining internal control over financial reporting and have designed such internal control over financial reporting (or caused such internal control over financial reporting to be designed under their supervision).The Company’s internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions of the Company’s assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that the Company’s receipts and expenditures are being made only in accordance with authorizations of the Company’s management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of assets that could have a material effect on the Company’s financial statements. The Company’s Chief Executive Officer and Chief Financial Officer have concluded that, as of September 30, 2008, the Company has designed such internal control over financial reporting (as defined in Multilateral Instrument 52-109) to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with Canadian GAAP.The Company is satisfied with the design effectiveness of its internal controls over financial reporting. Management identified the following deficiencies in its control environment based on the criteria established in the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) framework: • Segregation of duties is a basic, key element of internal control and one of the most difficult to achieve relative to the limited resources for companies the size of or at the stage of development such as PreMD.This control is used to ensure that errors or irregularities are prevented or detected on a timely basis by employees in the normal course of business. • Due to limited resources and number of staff, it is not feasible for the Company to achieve complete segregation of duties among its staff.This creates a risk thatinaccurate recording of amounts could be made and not corrected on a timely basis.The result is that the Company is highly reliant on the performance of mitigating procedures and management oversight during its financial close process in order to ensure the financial statements present fairly in all material respects. • Further, due to limited resources and number of staff, the Company does not have the optimum complement of personnel with all of the technical accounting and tax knowledge to address all complex and non-routine transactions that may arise, necessitating the hiring of external accounting firms and consultants to assist in advising on the completion of such transactions. Changes in internal controls over financial reporting There were no changes in the Company’s internal controls over financial reporting that occurred during the nine months ended September 30, 2008 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 3 PreMD Third Quarter 2008 Report Management’s Discussion and Analysis of Financial Condition and Results of Operations Operating Results Net Loss The consolidated net loss for the three months ended September 30, 2008 (Q3 2008) was $1,879,000 or $(0.07) per share compared with a loss of $1,635,000 or $(0.07) per share for the quarter ended September 30, 2007 (Q3 2007).For the nine months ended September 30, 2008, the consolidated net loss was $4,879,000 or $(0.19) per share compared with $4,566,000 or $(0.19) per share for the nine months ended September 30, 2007. Revenue Total product sales were $7,000 for Q3 2008 compared with $7,000 for Q3 2007.License revenue was $27,000 for Q3 2008, compared to $27,000 for Q3 2007.Product sales reflect direct sales to customers.The license revenue in 2008 consisted of the upfront cash payment received in accordance with the 2007 licensing agreement with AstraZeneca Pharmaceuticals LP (“AstraZeneca”) which was deferred and recognized into income on a straight-line basis over five years.Total product sales for the nine months ended September 30, 2008 and 2007 were $22,000 and $33,000, respectively.Total license revenues for the same periods were $80,000 and $27,000, respectively. Cost of Product Sales and Gross Profit Product sales were $7,000 for Q3 2008 and actual cost of product sales amounted to $4,000.While product sales were $7,000 for Q3 2007, actual cost of product sales amounted to $93,000.The Q3 2007 cost of sales included the write-off and disposal of $89,000 of short-dated reagent kits. Research and Development The Company further reduced its research and development expenditures during Q3 2008.The Company focused on managing the cancer clinical trial programme and seeking revenue generating opportunities in the cosmetics field. Following receipt on January 15, 2008 of a non-substantially equivalent (“NSE”) letter from the United States Food and Drug Administration (the “FDA”) regarding the 510(K) submission for an expanded regulatory claim for its PREVU *POC skin cholesterol test and the subsequent denial by the FDA of the Company’s appeal on April 10, 2008, the Company held further meetings and discussions with the FDA in an effort to try to obtain consensus on certain conclusions from the existing clinical data.The Company has now been informed that the appeal will be reviewed by the Commissioner’s Office, have discussed the issues with the Ombudsman for the Commissioner’s Officer and have been directed to prepare detailed documentation of the issues, including what the Company disagrees with from the previous appeal. Research and development expenditures for the quarter decreased by $122,000 to $615,000 from $737,000 in Q3 2007.For the nine months ended September 30, 2008 and 2007, research and development expenditures amounted to $1,470,000 and $2,108,000, respectively.The Company expects research and development expenses to remain at these lower levels for the remainder of fiscal The decrease for the quarter reflects: • a decrease of $13,000 in spending on clinical trials for cancer; • a decrease of $17,000 in R&D related travel; • an increase of $22,000 in legal fees on intellectual property; • a decrease of $37,000 on product development related to manufacturing validation for the new cordless reader, as this project nears completion; • a decrease of $69,000 in stock compensation costs; • a decrease of $218,000 in salaries and benefits for research personnel due to reduction in staff; • a provision for obsolescence of $221,000 for components of the PREVU* reader; and 4 PreMD Third Quarter 2008 Report Management’s Discussion and Analysis of Financial Condition and Results of Operations • minor changes in other development costs during the period. General and Administration General and administration expenses amounted to $367,000 for Q3 2008 compared with $995,000 in Q3 2007, a decrease of $628,000.For the nine months ended September 30, 2008 and 2007, general and administrative expenses amounted to $1,314,000 and $2,548,000, respectively. The decrease for the quarter reflects: • a reduction in annual meeting and annual report costs of $16,000 due to cost containment activities; • a decrease of $18,000 in director costs; • a decrease of $29,000 in travel costs; • a decrease of $110,000 in stock compensation costs; • a decrease of $178,000 in professional fees for legal, audit and human resources;the 2007 amount included expenses of a business development consultant; • a decrease of $235,000 in salaries and benefits due to reductions in administrative staff; and • minor changes in other general and administration costs during the period. Interest on Long-Term Debt Interest on convertible debentures (issued on August 30, 2005) amounted to $167,000 in Q3 2008 compared with $167,000 in Q3 2007.The debentures bear interest at an annual rate of 7%, payable quarterly in either cash or stock.The amount accrued for Q3 2008 was subsequently paid in common shares, whereas the amount for Q3 2007 was paid partly in shares ($135,000) and partly in cash.For the nine months ended September 30, 2008 and 2007, the interest on convertible debentures amounted to $497,000 and $496,000, respectively. Interest on senior unsecured debentures, issued on March 12, 2008, amounted to $35,000 for Q3 2008 and $75,000 for the nine months ended September 30, Imputed Interest on Long-Term Debt Imputed interest on convertible debentures of $296,000 and $253,000 in Q3 2008 and 2007, respectively, represents the expense related to the accretion of the liability component at an effective interest rate of approximately 15%.For the nine months ended September 30, 2008 and 2007, the imputed interest on convertible debentures amounted to $856,000 and $733,000, respectively. Imputed interest on the liability component of the 2008 senior unsecured debentures amounted to $103,000 in Q3 2008 and $203,000 for the nine months ended September 30, 2008, at an effective interest rate of 10.9%. Amortization Amortization expenses for capital assets and intangible assets for Q3 2008 amounted to $30,000 compared with $42,000 for Q3 2007.For the nine months ended September 30, 2008 and 2007, the amortization expenses amounted to $74,000 and $125,000, respectively. Loss (gain) on Foreign Exchange The loss on foreign exchange was $348,000 for Q3 2008, compared with a gain of $533,000 for Q3 2007.The major contributing factor for the change was the impact of foreign exchange rates on the convertible debentures which are repayable in US dollars.For the nine months ended September 30, 2008, the loss on foreign exchange amounted to $575,000, compared with a gain of $1,288,000 for the nine months ended September 30, 2007. 5 PreMD Third Quarter 2008 Report Management’s Discussion and Analysis of Financial Condition and Results of Operations Recoveries and Other Income Interest income amounted to $3,000 for Q3 2008 compared with $32,000 for Q3 2007 as a result of lower cash balances and lower interest rates.For the nine months ended September 30, 2008 and 2007, interest income amounted to $20,000 and $96,000, respectively. Refundable scientific investment tax credits (“ITCs”) accrued for Q3 2008 amounted to $49,000 versus $54,000 for Q3 2007.For the nine months ended September 30, 2008 and 2007, ITC’s amounted to $94,000 and $102,000, respectively. Other Prepaid expenses and other receivables at September 30, 2008 amounted to $719,000 compared with $759,000 at December 31, 2007.Included in the 2008 amount is a $674,000 (after provision for obsolescence of $221,000) deposit with the Company’s contract manufacturers on future production of inventory, a decrease of $41,000 from December 31, 2007.During the quarter, the Company wrote-down prepaid deposits as a provision for obsolescence for components totaling $221,000 due to some uncertainty related to the future sales of PREVU* readers. Debentures amounted to $659,000 at September 30, 2008 compared to nil in 2007 and represent the liability component (plus accrued interest) of the senior unsecured debentures issued on March 12, 2008 (see note 3 to the interim consolidated financial statements). Contractual Obligations As at September 30, 2008, PreMD had certain contractual obligations and commitments related to ongoing clinical trials and operating leases as follows: Total Less than 1 Year 1 - 2 Years 2 - 5 Years Clinical Trials $63,000 $63,000 Nil Nil Operating Leases 44,849 44,849 Nil Nil Total $107,849 $107,849 Nil Nil Certain other obligations, totaling up to $225,000, are only payable upon the achievement of specific events. The principal balance outstanding of $8,279,000 (US $7,780,000) for the convertible debentures in the amounts that were issued on August 30, 2005 is payable in U.S. dollars and is due in August 2009.The balance outstanding of $1,295,000 (including accrued interest) for the debentures issued on March 12, 2008 is payable in Canadian dollars and is due in September 2009. Liquidity and Capital Resources As at September 30, 2008, PreMD had cash, cash equivalents and short-term investments totaling $35,000 ($1,190,000 as at December 31, 2007).We invest our funds in short-term financial instruments and marketable securities.Cash used to fund operating activities during Q3 2008 amounted to $409,000 compared with $1,116,000 in Q3 2007.Subsequent to September 30, 2008, on October 7, 2008, the Company issued secured debentures for gross proceeds of $500,000.See section below entitled, “Subsequent Events”. The Company is currently directly selling PREVU* in certain markets and is pursuing several additional opportunities to maximize the commercial potential of these tests, including licensing the marketing rights to other multinational healthcare companies and negotiating distribution agreements in specific territories. 6 PreMD Third Quarter 2008 Report Management’s Discussion and Analysis of Financial Condition and Results of Operations On July 13, 2007, the Company signed an agreement with AstraZeneca to market and distribute the Company’s skin cholesterol test in the United States.Under the financial terms of the agreement, the Company received an upfront payment of $533,000 (US$500,000) and is entitled to receive a series of additional payments of up to US $6.0 million upon attainment of various development and revenue targets and royalties.Effective subsequent to quarter end, the Company’s License, Development and Supply Agreement was terminated with AstraZeneca Pharmaceuticals LP.As a result of this termination, the Company expects to recognize the remaining related deferred revenue during the quarter ended December 31, 2008.The Company believes that there may still be opportunities with AstraZeneca, especially if its appeal to the Commissioner’s Office is successful. On
